Citation Nr: 0939058	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right ear 
disability.

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant served from March 1970 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant does not have a bilateral hearing loss 
disability.  

2.  Tinnitus was not manifest in service and is not 
attributable to service .  

3.  A right ear disability was not manifest in service and is 
not attributable to service.  

4.  Any in service right knee problems were resolved.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A right ear disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

4.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in February 2006.  While the letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the appellant was granted notice of 
the latter two elements in August 20006.  Although the 
appellant received inadequate preadjudicatory notice, the 
record reflects that he was provided with a meaningful 
opportunity such that the preadjudicatory notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted for the right knee.  We note 
that the VA examination was adequate.  The examiner reviewed 
the history, established clinical findings and presented 
reasons for the opinion.  

The Board acknowledges that the appellant has not been 
afforded a VA examination for his claimed bilateral hearing 
loss, tinnitus and right ear disabilities.  However, the 
Board finds that a VA examination is not necessary in order 
to decide these claims.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The appellant's service treatment records are negative for 
the claimed disabilities (other than the knee).  The Board 
finds that there is no credible evidence showing that the 
claimed disabilities exist and/or were incurred in service.  
His own assertions are not credible as discussed below.  
Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings 

Service treatment records show that at his enlistment 
examination in November 1969 the appellant's ears and lower 
extremities were reported normal.  The appellant denied a 
history of hearing loss, ear trouble and tricked or locked 
knee.  


However, he reported an ear operation when he was about 16 or 
17 years old.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
0
5
5
LEFT
0
0
0
0
5

In March 1970, the appellant complained of right knee pain.  
A history of a car accident five months prior was noted.  
Examination revealed pain upon the palpation and ligament 
strain was assessed.  In April 1970, the appellant was 
determined to be physically qualified for separation from 
active duty.  Muscle strain right knee, resolving with no 
residuals was noted.  

An April 2005 outpatient treatment record noted a history of 
colitis and right tm perforation, old.  In November 2005, the 
appellant reported a right knee injury during training and 
that he thinks it still hurts some.  Examination revealed no 
abnormal movements, and normal gait and posture.  There were 
no objective findings.

The appellant filed a claim for service connection for 
bilateral hearing loss, tinnitus, right ear and right knee 
disabilities in January 2006.  Right knee pain, popping and 
swelling for past week was reported in May 2006.  

The appellant was afforded a VA compensation examination for 
the joints in September 2007.  During the examination, the 
appellant complained of right knee pain with prolonged 
standing and occasional popping.  He denied swelling and 
described a weak feeling after prolonged sitting.  X-rays 
revealed some mild osteopenia in the bone and an old bone 
infarct in the distal shaft of the femur.  There was no 
evidence of arthritis in the joint.  The examiner noted that 
the appellant served for two months and that he was treated 
in March 1970 for a right knee strain.  The appellant 
reported a motor vehicle accident prior to service in which 
his knee slammed into the dashboard.  He stated that he had 
some knee pain prior to entering service.  The examiner noted 
that from April 1970 to January 2006 there were no complaints 
or treatment for the right knee.  He noted that the right 
knee continues to be non-service connected and not service 
aggravated.  Medial meniscal tear, right knee, was diagnosed.  

Via various statements the appellant has asserted that his 
disabilities were incurred in service during training.  He 
has reported exposure to small arms fire and having mud 
plugged into his ears in service.  He stated that his ears 
were unplugged and cleaned but in the process the water pick 
sprayed into his ears and damaged his right ear and drum.  
Regarding the right knee, the appellant reported that he 
injured his knee during training and that he continued to 
have problems.  He has asserted that he was terminated from 
service because of his right knee and right ear injuries.  

        Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

The Board notes that the appellant has not asserted that his 
disabilities are the result of combat.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application.  

					Analysis 

Bilateral Hearing Loss Disability

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability.  After review of the 
record, the Board finds that service connection is not 
warranted.  

In this regard, the Board notes that the record is devoid of 
a showing that the appellant has a bilateral hearing loss 
disability.  Although the appellant complains of hearing 
loss, the record establishes that he does not have a hearing 
loss disability in accordance with VA regulation.  See 
38 C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2009).  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no disability.  At 
most, the record shows an audio examination administered in 
1969.  The results established the absence of disability..  

At this time, there is no competent credible evidence that 
the appellant has a hearing loss disability as defined by 
regulation.  Although he is competent to report a decrease in 
acuity, the existence of disability is determined by specific 
testing and outside the competence of a layman.  To the 
extent that he reports a decrease in acuity, such report is 
competent, but fails to establish the presence of disability.  
Since the appellant does not meet the criteria of a 
disability, it necessarily follows that an organic disease of 
the nervous system was not manifest to a compensable degree 
within one year of separation.  In the absence of disability, 
service connection for a hearing loss disability may not be 
granted.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  

Tinnitus, Right Ear and Right Knee 

The appellant has appealed the denial of service connection 
for tinnitus, right ear and right knee disabilities.  After 
review of the record, the Board finds that service connection 
is not warranted.  

Initially, the Board notes that at enlistment the appellant 
reported an ear operation when he was about 16 or 17 years 
old.  However, examination at that time revealed normal ears.  
In light of the whole evidence, the Board finds that a right 
ear disability did not pre-exist service and that this is not 
a case that involves the presumption of soundness.  In this 
case, the mere notation of an ear operation without a factual 
foundation pales into insignificance.  Similarly, there is 
some indication that the AOJ denied service connection for 
the knee as pre-existing service.  However, there is a 
remarkable absence of evidence that would establish that 
there was a chronic knee disability that pre-existed service.  
The fact that there may have been a lay report of a knee 
trauma prior to service does not establish that chronic 
pathology pre-existed service or that there was any 
relationship between the in-service complaint and the prior 
trauma.  Again, this is a regular service connection issue 
rather than a presumption of soundness/aggravation issue.

Based on the evidence presented, the Board finds against 
service connection for tinnitus, right ear and right knee 
disabilities.  In this regard, the Board finds that there is 
lay or medical evidence of the claimed disabilities.  
However, the more probative evidence establishes that the 
disabilities are not related to service.  Service treatment 
records are negative for complaints, treatment or diagnoses 
of tinnitus.  The appellant reported a pre-service ear 
operation at enlistment but the service treatment records do 
not show any in service ear complaints, treatments or 
diagnoses.  Although in March 1970 the appellant complained 
of right knee pain and ligament strain was assessed, the 
following month muscle strain right knee, resolving with no 
residuals was noted.  The appellant separated from service in 
May 1970 but the first mention of any disability, other than 
the knee, is in 2005, about 35 years after service.  

The Board notes that the appellant is competent to report 
tinnitus, ear and knee problems.  However, to the extent that 
the appellant attributes his current disabilities to service, 
the Board notes that the appellant's assertions of continuity 
are not credible.  The appellant has reported that his 
tinnitus, right ear and right knee disabilities were incurred 
in service and that his problems continued.  However, other 
than the knee, the first mention of any of these disabilities 
is about 35 years after service.  The Board is not holding 
that corroboration is required.  The Board may discount lay 
evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his 
disabilities are related to service to be less credible than 
the historical record and the gap in time between separation 
and objective medical evidence.  We also note that the 
appellant is an unreliable historian.  His assertion that he 
was discharged due to the knee and ears is in conflict with 
the historic record.  The appellant was discharged for other 
reasons.  In fact it was determined, in April 1970, that he 
suffered from no physical or mental disability which 
warranted discharge.  We conclude that the in-service 
determination of the service department is far more probative 
than his remote statements advanced in support of this claim.  
Also, regarding the right knee, the VA examiner has opined 
that the appellant's knee continues to be non-service 
connected and not service aggravated.  The opinion of the 
examiner is probative for multiple reasons.  The post-service 
diagnosis involving the meniscus was different than the in-
service diagnosis of strain.  Furthermore, the opinion that 
there was no relationship to service was consistent with the 
April 1970 report that the strain was resolving with no 
residual. 

The Board is presented with the appellant's lay statements 
regarding onset and continuity.  However, far more probative 
is the historical record and the 35 year gap in time between 
separation and the first mention of any of the disabilities.  
The Board is mindful that the appellant has argued that his 
disabilities were incurred in service and that he was 
discharged because of them.  However, the Board notes that 
the appellant's records reveal that he was discharged because 
his inability to meet the instructional and academic 
standards of training.  Tinnitus, right ear and right knee 
problems were not cited as reasons for his separation.  

In essence, the most probative evidence demonstrates that the 
appellant's tinnitus, right ear and right knee disabilities 
are not related to service.  We conclude that neither 
chronicity nor continuity of symptomatology is established.  
Accordingly, service connection is denied.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2009).  




ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

Service connection for a right ear disability is denied.  

Service connection for a right knee disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


